Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 1 of 64   PageID #:
                                  18359


                      UNITED STATES DISTRICT COURT
                           DISTRICT OF HAWAII

 STEPHEN G. AQUILINA and LUCINA J.
 AQUILINA, Individually and on Behalf
 of All Others Similarly Situated; and
 DONNA J. CORRIGAN and TODD L.
 CORRIGAN, Individually and on Behalf
 of All Others Similarly Situated,             No. 1:18-cv-00496-ACK-KJM
                            Plaintiffs,
        vs.
 CERTAIN UNDERWRITERS AT LLOYD’S
 LONDON; LLOYD’S SYNDICATE #2003;
 LLOYD’S SYNDICATE #318; LLOYD’S
 SYNDICATE #4020; LLOYD’S SYNDICATE
 #2121; LLOYD’S SYNDICATE #2007;
 LLOYD’S SYNDICATE #1183; LLOYD’S
 SYNDICATE #1729; LLOYD’S SYNDICATE
 #510; BORISOFF INSURANCE SERVICES,
 INC. d/b/a MONARCH E&S INSURANCE
 SERVICES; SPECIALTY PROGRAM GROUP, LLC
 d/b/a SPG INSURANCE SOLUTIONS, LLC;
 ALOHA INSURANCE SERVICES, INC.; ILIKEA
 LLC d/b/a MOA INSURANCE SERVICES
 HAWAII; and DOES 1-100,
                            Defendants.



   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

              This matter is before the Court on Plaintiffs’

 Unopposed Motion for Preliminary Approval of the Settlement

 Agreement (the “Motion”) between Plaintiffs Stephen and Lucina

 Aquilina and Todd and Donna Corrigan (collectively,

 “Plaintiffs”), for themselves and on behalf of the Settlement

 Class, and Lloyd’s Syndicates 2003, 318, 4020, 2121, 2007, 1183,

 1729, and 510 (collectively, “Underwriters” or “Lloyd’s);
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 2 of 64    PageID #:
                                  18360


 Borisoff Insurance Services, Inc. d/b/a Monarch E&S Insurance

 Services, Specialty Program Group, LLC d/b/a SPG Insurance

 Solutions, LLC (collectively, “Monarch”); Aloha Insurance

 Services, Inc. (“Aloha”); and Ilikea LLC d/b/a Moa Insurance

 Services Hawaii (“Moa”) (and together with Aloha, Monarch, and

 Underwriters, “Defendants”) for consideration of whether the

 Settlement reached by the parties should be preliminarily

 approved, the proposed Settlement Class preliminarily certified,

 and the proposed plan for notifying the Settlement Class

 approved.1/   Having reviewed the Motion together with its

 exhibits and in conjunction with oral argument held on July 22,

 2021, and upon review of the amended proposed Settlement

 Agreement and Notice Program filed on July 30, 2021, the Court

 has determined that the proposed Settlement Class is likely to

 be certified for settlement purposes and the proposed Settlement

 satisfies the criteria for preliminary approval.

             Accordingly, Plaintiffs’ unopposed Motion for

 Preliminary Approval of the Settlement, ECF No. 405, is GRANTED.



                                 BACKGROUND

             Rather than restate the factual background and

 complaint allegations in detail, the Court here provides only a



       1/ Unless otherwise indicated, capitalized terms used herein have the
 same meaning as in the revised Settlement, ECF No. 408.


                                       2
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 3 of 64   PageID #:
                                  18361


 summary of the general facts, events, and allegations pertinent

 to deciding whether the Class should be provisionally certified

 and whether preliminary approval of the Settlement is proper.2/

 I.    Summary of Litigation

            a. Plaintiffs’ Claims & Allegations

              Plaintiffs are residents of the Puna District of

 Hawai`i Island (the “Big Island”) who own properties in the Lava

 Zone 1, an eruption zone near Kilauea Volcano.          They brought

 this lawsuit in 2018 as a putative class action asserting claims

 relating to their purchase of surplus lines homeowners insurance

 policies brokered and underwritten by the various Defendants.

 ECF No. 1.     The policies each contained an exclusion for the

 peril of lava or lava flow, which Plaintiffs claim rendered them

 worthless or unsuitable given their properties’ location in a

 high-risk lava zone.      In early 2018, the Kilauea Volcano

 erupted, displacing nearby residents and causing many to sustain

 substantial damage to their homes and properties.

              After two rounds of motions to dismiss, the operative

 Second Amended Complaint, ECF No. 302, asserts four claims for

 relief:




       2/ Several prior orders in this case detail the factual allegations and
 the nature of Plaintiffs’ claims (some of which have been dismissed). See ECF
 Nos. 106, 107, 108, 109, 159, & 160.


                                      3
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 4 of 64   PageID #:
                                  18362



               •   as against all four Defendants, a claim for

                   unfair and deceptive acts and practices (“UDAP”)

                   under the “unfair” prong;

               •   as against Underwriters, a claim for breach of

                   the duty of good faith and fair dealing (“bad

                   faith” claim);

               •   as against Moa and Aloha, a claim for negligence;

                   and

               •   as against Moa and Aloha, a claim for unjust

                   enrichment.

             All four claims are based on Plaintiffs’ allegations

 that Defendants in their various capacities breached obligations

 under the Hawai`i Surplus Lines Act.        They rely in particular on

 H.R.S. § 431:8-301(a) which requires that surplus lines insurers

 conduct a “diligent search” for other available coverage before

 placing a homeowner with surplus lines coverage.          Had Defendants

 conducted that diligent search, Plaintiffs say, they would have

 been required to advise qualified homeowners of the availability

 of lava-damage coverage through the Hawai`i Property Insurance

 Association (“HPIA”), a statutorily created association of

 admitted insurers established in part in response to Kilauea’s

 eruption patterns, which made the private insurance market less

 likely to insure certain high-risk areas.         Plaintiffs’ basic

 underlying theory is that they suffered injury upon purchasing


                                      4
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 5 of 64    PageID #:
                                  18363


 the surplus lines policies because, in their view, the policies

 were written and placed unlawfully.

          b. Procedural History

             As mentioned, this case began in 2018 as a putative

 class action.    The initial Complaint was brought by lead

 Plaintiffs the Aquilinas and Audra and Scott Lane, and named as

 Defendants Underwriters, Monarch, Moa, and Pyramid Insurance

 Centre, Ltd. (“Pyramid”).       ECF No. 1.    It alleged that the

 various Defendants had engaged in a deceptive scheme to defraud

 Plaintiffs and the putative class and deprive them of meaningful

 insurance coverage.      Id.   All four Defendants moved to dismiss

 for Federal Rule of Civil Procedure (“Rule”) 9(b) pleading

 deficiencies, which the Court granted without prejudice on

 September 26, 2019.      ECF Nos. 106, 107, 108, & 109.

             The First Amended Complaint, ECF No. 114, was filed on

 December 12, 2019.     It replaced the Lanes with the Corrigans,

 and Pyramid (the Lanes’ retail broker) with Aloha (the

 Corrigans’ retail broker).       It also changed Plaintiffs’ theory

 of the case, abandoning the allegations of deception and fraud

 and reframing them to allege unfair and negligent conduct.3/

 After the Court entered two orders dismissing the unjust



       3/ In summary, following the May 19, 2020 hearing and the Court’s June
 10, 2020 orders, ECF Nos. 159 & 160, Plaintiffs generally decided to pursue
 in this federal case the return of insurance premiums, while claims for
 damage to homes would be sought by lawsuits filed in state courts.


                                       5
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 6 of 64   PageID #:
                                  18364


 enrichment claim against Underwriters and Monarch and declining

 to abstain under the Colorado River abstention doctrine, ECF

 Nos. 159 & 160, the Second Amended Complaint was filed on

 February 10, 2021, ECF No. 302.       The Parties continued with

 discovery, and over the course of six months, the Parties

 briefed to completion various motions on class certification.

 ECF Nos. 219, 228, 285, 286, 293, 338, 341, & 365.          The Court

 scheduled a hearing for June 3, 2021, to hear arguments on class

 certification.

             Just before the hearing, the Parties notified the

 Court that they had reached a settlement in principle.           ECF No.

 398; see also Guglielmo Decl., ECF No. 405-2, ¶ 54.          The Court

 therefore continued the hearing to July 22, 2021, ECF No. 398,

 and instructed the Parties to submit the settlement terms and

 motions for preliminary approval one week before the hearing,

 ECF No. 401.     Plaintiffs filed their Notice of Unopposed Motion

 for Preliminary Approval of Settlement Agreement on July 13.

 ECF No. 406.     The Court held the hearing on the preliminary

 approval of the settlement on July 22.        At the hearing, the

 Court pointed out a handful of deficiencies and concerns with

 the Settlement Agreement and the Notice.         Plaintiffs then filed

 an amended Settlement Agreement adequately addressing the

 Court’s major concerns on July 30.        ECF No. 408.




                                      6
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 7 of 64    PageID #:
                                  18365


            c. State Court Lawsuits

              In addition to the class action in federal court,

 there are also parallel lawsuits pending in state court.              The

 Aquilinas and the Corrigans both have pending lawsuits in state

 court, as do several other unnamed Class Members.4/           These

 lawsuits generally involve properties damaged by the 2018

 eruption’s lava flow, and are primarily based on various

 defendants’ alleged conduct in the claims handling process,

 including wrongful coverage denials or refusals to pay certain

 claims.

 II.   Summary of Settlement Agreement

              As alluded to earlier, the Parties participated in

 private mediation in early 2021 and were ultimately able to

 reach a settlement before the class had been certified.              The

 terms of the settlement agreement are memorialized in the

 revised Settlement Agreement and Release filed on July 30, 2021.

 ECF No. 408.

            a. Proposed Settlement Class

              The proposed Settlement Class consists of the

 following:

              All persons who purchased a surplus lines insurance
              policy for a residential property located in Lava
              Zone 1 on the island of Hawai’i with a Lava
              Exclusion at any time during the period of January

       4/ These lawsuits are defined in the Settlement Agreement as the
 “Enumerated State Court Lawsuits” (§ 2.10) and the “State Court Lawsuits” (§
 2.33).


                                       7
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 8 of 64    PageID #:
                                  18366


              1, 2012 through and including May 4, 2018 (“Class
              Period”) that was brokered through Monarch and
              underwritten and/or subscribed to by Underwriters.

 Settlement, ECF No. 408, § 3.1; see also Mot. at 4.5/           Several

 entities or persons are also expressly excluded from the

 Settlement Class:

              Excluded from the Settlement Class are Defendants;
              all   officers,   directors,   or   employees   of
              Defendants; any entity in which any Defendant has
              a controlling interest; and any affiliate, legal
              representative, heir, or assign of any Defendant.
              Also excluded are any federal, state, or local
              governmental   entities,   any  judicial   officer
              presiding over this Litigation and the members of
              his/her immediate family and judicial staff, and
              any juror assigned to this action.

 Settlement § 3.1.

            b. Payment Terms

              Defendants agree to pay $1.8 million (the Settlement

 Fund) to be allocated among Class Members following certain

 deductions.6/     Certain Defendants also agree to pay up to $50,000

 to the Settlement Administrator to defray the actual expenses of

 notice of the Settlement and all expenses attendant to the

 administration of the proposed Settlement.7/          Settlement § 4.4.

 The Settlement Agreement provides that the following amounts




       5/ Citations to the Motion refer to ECF No. 405-1, the Memorandum of
 Law in Support.
       6/ The $1.8 million will be paid by each Defendant as follows:
 Underwriters will pay $1.4 million; Monarch will pay $200,000; Aloha will pay
 $100,000; and Moa will pay $100,000. Settlement § 4.3; Guglielmo Decl. ¶ 3.
       7/ Underwriters and Monarch will each pay fifty percent of the expenses
 up to the $50,000. Settlement § 4.4.


                                       8
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 9 of 64    PageID #:
                                  18367


 will be deducted from the Settlement Fund before payments are

 made to the Class:     (1) costs of notice and administration to

 the extent that they exceed the $50,000; (2) service awards of

 up to $5,000 ($2,500 to each pair of named Plaintiffs, the

 Aquilinas and the Corrigans); (3) attorneys’ fees and litigation

 expenses approved by the Court and not exceeding one-third

 (33.3%) of the gross Settlement Fund, including any interest

 earned thereon; and (4) any taxes and escrow costs, including

 taxes payable as indemnification.8/        Id. §§ 4.5, 4.8; see also

 id. §§ 10.1-10.4.

             The remainder after those deductions are made

 constitutes the net settlement amount from which individual

 Class Members will be paid.       Payments to Class Members that do

 not opt out will be calculated and distributed based on the

 proportion of total premium dollar amount each Class Member paid

 during the Class Period.       See Guglielmo Decl. ¶ 7.       Plaintiffs’

 Counsel anticipate that Class Members will be eligible to

 receive at least 100% of the premium dollar amounts they paid

 during the Class Period.       Mot. at 6; see also Guglielmo Decl. ¶

 4 (“Based on my analysis of the number of Class Members . . .

 the Settlement Fund will be sufficient to reimburse Class



       8/ The award of attorney’s fees, expenses, Service Awards, and notice
 and Settlement administration costs is independent of the Court’s
 consideration of the fairness, reasonableness, and adequacy of the
 settlement. See Settlement § 10.2; Ex. D to Settlement ¶ 20.


                                       9
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 10 of 64    PageID #:
                                   18368


  Members the full amount of premiums paid to Defendants for

  surplus lines insurance policies placed during the Class

  Period.”).    Class Members who do not opt out of the Settlement

  will automatically receive a cash payment; no specific

  documentation is required.      Settlement § 4.5.

          c. Release

              The Settlement Agreement includes a detailed release,

  which the Court will not recite in full here.         See Settlement §§

  9.1-9.10.    Simply put, Class Members who choose not to opt out

  of the Settlement agree to release all four Defendants from all

  claims and liability arising from allegations made in this case.

  Id. §§ 9.1-9.2.     The release does not, however, extend to any

  claims and allegations made against non-settling parties or made

  in the State Court Lawsuits predicated on violations not alleged

  in the federal class action.      Id. § 9.3.    To effectuate the

  general release, Plaintiffs waive all rights and benefits under

  Cal Civ. Code § 1542 and similar state laws, meaning they are

  deemed to have settled and released even claims not known to

  them at the time of the Settlement and release.         Id. § 9.7.

          d. Notice

              The Settlement Agreement includes a robust Notice

  Program.     Within seven days of preliminary approval, or as soon

  as practicable, Class Counsel will provide the Settlement

  Administrator with the Class List.       Settlement § 7.2(a).        The


                                      10
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 11 of 64   PageID #:
                                   18369


  Class List is based on records produced by Defendants in

  discovery containing the identifiable names and addresses of the

  Class Members.    See id. § 6.2; see also Mot. at 5.        No later

  than thirty days after preliminary approval, the Settlement

  Administrator will effectuate the specified Mail Notice.

  Settlement §§ 2.19-2.20; 7.2(b); see also Ex. A to Settlement.

  In the event that ten to fifteen percent of Mail Notices are

  returned as undeliverable, the Settlement Administrator will

  supplement with a Publication Notice, which would be published

  in media outlets widely read on the Big Island.         See Settlement

  § 7.2(c); see also Ex. B to Settlement.

             In relevant part, the Notice Program will provide

  Class Members with an overview of the Settlement, the

  methodology for calculating the payments, the scope of the

  Release, and other pertinent dates for opting out or objecting.

  The Notice also notifies Class Members that they may attend the

  Final Approval Hearing in person and with an attorney.          Finally,

  the Notice directs Class Members to a website with more detailed

  information, including a copy of the full Settlement Agreement.




                                      11
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 12 of 64     PageID #:
                                   18370


                                  STANDARD

             The Ninth Circuit has a strong judicial policy that

  favors settlements in class actions.           Class Pls. v. City of

  Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992).          Class action

  settlements must, however, be fair, adequate, and reasonable.

  Fed. R. Civ. P. 23(e)(2).      When parties settle before class

  certification, a district court must “peruse the proposed

  compromise to ratify both the propriety of the certification and

  the fairness of the settlement.”           Staton v. Boeing Co., 327 F.3d

  938, 952 (9th Cir. 2003).      The court must first assess whether

  the proposed class likely meets the certification requirements

  and whether the proposed settlement is “fundamentally fair,

  adequate, and reasonable.”      Id.    Then, if the court

  provisionally certifies the class and preliminarily approves the

  settlement, the class is notified and a final fairness hearing

  is scheduled.    Id.



                                 DISCUSSION

             Plaintiffs ask the Court to enter an order (1)

  provisionally certifying the proposed Settlement Class; (2)

  preliminarily approving the proposed Settlement; (3) approving

  the proposed Notice Program; (4) appointing Plaintiffs as Class

  representatives; (5) appointing Joseph P. Guglielmo of

  Scott+Scott Attorneys at Law LLP, E. Kirk Wood of Wood Law Firm


                                        12
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 13 of 64   PageID #:
                                   18371


  LLC, and Gregory W. Kugle of Damon Key Leong Kupchak Hastert, a

  Law Corporation, as Class Counsel; (6) appointing RG/2 Claims

  Administration, LLC as the Settlement Administrator; (7) staying

  the litigation pending final approval; and (8) scheduling a

  final approval hearing.     Mot. at 1.    As discussed in the

  sections below, the Court grants the relief requested.

  I.   Provisional Certification of the Settlement Class

             Before considering the fairness of the Settlement, the

  Court must determine whether the proposed Class may be

  provisionally certified for purposes of settlement.          Pertinent

  here, Rule 23 contains two sets of requirements.         Subsection (a)

  first ensures that “the named plaintiffs are appropriate

  representatives of the class whose claims they wish to

  litigate.”   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

  349, 131 S. Ct. 2541, 180 L. Ed. 2d 374 (2011).         Rule 23(a) sets

  out four prerequisites to certifying a class, all of which must

  be met:

             (1) the class is so numerous that joinder of
             all members is impracticable, (2) there are
             questions of law or fact common to the class,
             (3)   the   claims   or   defenses   of   the
             representative parties are typical of the
             claims or defenses of the class, and (4) the




                                      13
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 14 of 64   PageID #:
                                   18372


             representative   parties   will   fairly   and
             adequately protect the interests of the class.

  Fed. R. Civ. P. 23(a).

             Assuming a proposed class satisfies the Rule 23(a)

  prerequisites, the second requirement is found in subsection

  (b).   See United Steel, Paper & Forestry, Rubber, Mfg. Energy,

  Allied Indus. & Serv. Workers Int’l Union AFL–CIO, CLC v.

  ConocoPhillips Co., 593 F.3d 802, 806 (9th Cir. 2010).          At the

  Rule 23(b) stage of the analysis, the party seeking

  certification must establish that the case falls under one of

  three requirements.     See Fed. R. Civ. P. 23(b)(1)-(3); United

  Steel, 593 F.3d at 806.     Here, the Parties seek provisional

  certification under Rule 23(b)(3), which requires that “the

  court finds that the questions of law or fact common to the

  members of the class predominate over any questions affecting

  only individual members, and that a class action is superior to

  other available methods for the fair and efficient adjudication

  of the controversy.”

          a. Rule 23(a)

             The Court finds that the Rule 23(a) factors—

  numerosity, commonality, typicality, and adequate

  representation—are satisfied.




                                      14
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 15 of 64   PageID #:
                                   18373


                i. Numerosity

             First, the class must be so numerous “that joinder of

  all members is impracticable.”        Fed. R. Civ. P. 23(a)(1).

  Impracticability “does not mean ‘impossibility,’ but only ‘the

  difficulty or inconvenience of joining all members of the

  class.’”   R.P.-K. ex rel. C.K. v. Dep’t of Educ., Haw., 272

  F.R.D. 541, 547 (D. Haw. 2011) (quoting Harris v. Palm Springs

  Alpine Ests., Inc., 329 F.2d 909, 914 (9th Cir. 1964)).

             Here, the proposed Class consists of about 163

  households.     Mot. at 19.     The Court is satisfied that 163 is

  sufficiently numerous and that joinder would be impracticable.

                ii. Commonality

             Rule 23(a) requires “questions of law or fact common

  to the class.”     Fed. R. Civ. P. 23(a)(2).     Common questions

  exist where class members suffer the same injury, Gen. Tel. Co.

  of Sw. v. Falcon, 457 U.S. 147, 156, 102 S. Ct. 2364, 72 L. Ed.

  2d 740 (1982), such that simultaneous litigation is

  productive, Wal–Mart Stores, Inc., 564 U.S. at 349, 131 S. Ct.

  2541, 180 L. Ed. 2d 374.        “This does not mean merely that [class

  members] have all suffered a violation of the same provision of

  law.”   Id.    Rather, the claims “must depend upon a common

  contention” the nature of which “is capable of classwide

  resolution.”     Id.   In other words, “the determination of its

  truth or falsity will resolve an issue that is central to the


                                       15
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 16 of 64   PageID #:
                                   18374


  validity of each one of the claims in one stroke.”          Vaquero v.

  Ashley Furniture Indus., Inc., 824 F.3d 1150, 1153 (9th Cir.

  2016) (quoting Wal-Mart Stores, 564 U.S. at 349, 131 S. Ct.

  2541, 180 L. Ed. 2d 374).      Although just one common question

  could be enough to establish commonality, “[w]hat matters to

  class certification . . . is not the raising of common

  ‘questions’—even in droves—but, rather the capacity of a

  classwide proceeding to generate common answers apt to drive the

  resolution of the litigation.”       Wal-Mart Stores, 564 U.S. at

  349-50, 131 S. Ct. 2541, 180 L. Ed. 2d 374 (citation omitted).

             Here, the Court holds that the commonality requirement

  is satisfied because there are common questions of law and fact

  involving Defendants’ alleged conduct and the alleged resulting

  injuries to Plaintiffs and the Class Members.         The Parties

  identify several common questions that would not require

  individualized inquiries:

             Whether Defendants’ conduct violated the duty of
             good faith owed to Plaintiffs and the Class, and
             thus, was unfair under §480-2, constituted bad
             faith (as to Underwriters), or was negligent or
             unjust [enrichment] (as to Moa and Aloha);

             Whether Moa’s, Aloha’s, and Monarch’s conduct
             violated the HSLA’s diligent search requirement,
             and thus, was unfair under §480-2 (as to all
             Defendants);

             Whether Defendants’ offering, placement, and sale
             of the surplus lines insurance policies contravened
             the public policy behind the enactment of HPIA, and
             thus, was unfair under §480-2 (as to all


                                      16
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 17 of 64   PageID #:
                                   18375


             Defendants), or negligent or unjust [enrichment]
             (as to Moa and Aloha); and

             Whether Underwriters failed to oversee its agent
             Monarch, and thus, is vicariously liable for
             Monarch’s misconduct.

  Mot. at 20.    Simply put, the crucial question in this case is

  whether Defendants’ activities—writing surplus lines policies

  with lava exclusions and brokering and selling those policies to

  homeowners with properties at high risk for lava damage, without

  advising them of HPIA or other coverage options—violated

  Hawai`i’s UDAP law or constituted bad faith, negligence, or

  unjust enrichment.     That question is common to each of the

  proposed Class Members, and its answer has the capacity to

  generate “common answers apt to drive the resolution of the

  litigation.”    Wal-Mart Stores, 564 U.S. at 350, 131 S. Ct. 2541,

  180 L. Ed. 2d 374 (citation omitted).

             Accordingly, the common core questions regarding

  Defendants’ conduct in writing and brokering the policies to

  these particular homeowners are enough to satisfy commonality.

             iii. Typicality

             A class representative’s claims or defenses must be

  “typical of the claims or defenses of the class.”          Fed. R. Civ.

  P. 23(a)(3).    The typicality and adequacy prerequisites,

  together, are “[t]he due process touchstone.”         Blackie v.

  Barrack, 524 F.2d 891, 910 (1975).       Typicality must be judged in



                                      17
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 18 of 64   PageID #:
                                   18376


  light of the circumstances.      Id.     The Ninth Circuit has stated

  that “[t]he purpose of the typicality requirement is to assure

  that the interest of the named representative aligns with the

  interests of the class.”      Hanon v. Dataproducts Corp., 976 F.2d

  497, 508 (9th Cir. 1992), superseded by statute on other grounds

  as stated in Berger v. Ludwick, No. C-97-0728-CAL, C-97-2347-

  CAL, 2000 WL 1262646, at *7 (N.D. Cal. Aug. 17, 2000).          “The

  test of typicality ‘is whether other members have the same or

  similar injury, whether the action is based on conduct which is

  not unique to the named plaintiffs, and whether other class

  members have been injured by the same course of conduct.’”           Id.

  (quoting Schwartz v. Harp, 108 F.R.D. 279, 282 (C.D. Cal.

  1985)).

              The Court holds that typicality is satisfied because

  Plaintiffs’ claims challenge a course of conduct that applied to

  all the Class Members such that they all suffered the same or

  similar injury.    Plaintiffs’ and the Class Members’ claims all

  arise from the same conduct and are based on the same legal

  theories.    Plaintiffs and the Class Members are all Lava Zone 1

  homeowners who purchased Lloyd’s policies brokered by Monarch

  during the Class Period.      Plaintiffs’ and the Class Members’

  alleged injuries all stem from Defendants’ allegedly wrongful

  conduct—including writing in a lava exclusion, selling the

  policies to high-risk homeowners, failing to conduct the


                                      18
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 19 of 64    PageID #:
                                   18377


  diligent search, and failing to advise Plaintiffs and Class

  Members of other available coverage sources.

             For those reasons, the Court finds that the typicality

  requirement is satisfied.

              iv. Adequate Representation

             Adequacy asks whether “the representative parties will

  fairly and adequately protect the interests of the class.”             Fed.

  R. Civ. P. 23(a)(4).     The two key inquiries are (1) whether

  there are conflicts within the class; and (2) whether plaintiffs

  and counsel will vigorously fulfill their duties to the

  class.   Staton, 327 F.3d at 957.        A court must consider whether

  “the named plaintiff’s claim and the class claims are so

  interrelated that the interests of the class members will be

  fairly and adequately protected in their absence.”          Falcon, 457

  U.S. at 158 n.13, 102 S. Ct. 2364, 72 L. Ed. 2d 740.

             Here, the Court finds that the named Plaintiffs and

  their Counsel are adequate representatives of the Class.             The

  named Plaintiffs are part of the defined Class.         They—like the

  Class Members—are homeowners with properties in Lava Zone 1 who

  purchased the relevant Lloyd’s policies brokered by Monarch.

  Class Members used various retail brokers, including Moa and

  Aloha.   The Aquilinas procured their policies through Moa, while

  the Corrigans procured theirs through Aloha.         Plaintiffs were

  allegedly injured by the same conduct common to the rest of the


                                      19
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 20 of 64   PageID #:
                                   18378


  Class Members—i.e., suffering monetary losses (lost premiums)

  stemming from their purchase of the policies.         From all this it

  follows that Plaintiffs’ interests in this litigation and the

  relief afforded by the Settlement are aligned with the interests

  of the Class Members.     See Amchem Prods., Inc. v. Windsor, 521

  U.S. 591, 594-95, 117 S. Ct. 2231, 138 L. Ed. 2d 689 (1997).

             Moreover, Plaintiffs’ Counsel have extensive

  experience litigating consumer protection and class actions.

  See Ex. 2 to Guglielmo Decl.      Their experience includes managing

  and litigating complex class actions and administering

  settlements.    See id.; see also Guglielmo Decl ¶ 2.        They have

  vigorously prosecuted this action on behalf of the Class from

  the very beginning.     From the Court’s perspective, Plaintiffs’

  Counsel have diligently investigated and pursued the claims in

  this complex case.     See Guglielmo Decl ¶¶ 9-10, 14-15, 23, 29-

  34, 36-50.   They have demonstrated familiarity with the law and

  the class-action procedures in federal court.         And they have

  spent significant time and effort pursuing these claims on

  behalf of the named Plaintiffs and proposed Class Members,

  including by conducting investigations, engaging in dispositive

  motions briefing, and seeking discovery.        Id.   Beyond that,

  Plaintiffs’ Counsel briefed to completion a motion for class

  certification and several oppositions to Defendants’ motions to

  deny certification.     Before reaching the Settlement, Plaintiffs’


                                      20
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 21 of 64   PageID #:
                                   18379


  Counsel even filed three motions for summary judgment.          From all

  the time and effort put into this case, the Court is confident

  that Plaintiffs’ Counsel and the named Plaintiffs have

  vigorously pursued the claims on behalf of the putative Class.

             Thus, the Court holds that Plaintiffs and Plaintiffs’

  Counsel are adequate representatives of the class.

          b. Rule 23(b)(3)

             Having found that the Rule 23(a) prerequisites to

  certification are met, the Court must next decide whether common

  questions of law or fact predominate over questions affecting

  individual members and whether the class action is superior

  relative to other available methods for the fair and efficient

  adjudication of the controversy.         Fed. R. Civ. P. 23(b)(3).     As

  discussed below, the Court holds that predominance and

  superiority are both satisfied.

               i. Predominance

             The Court must first decide whether common questions

  of law and fact “predominate over any questions affecting

  individual members.”     Fed. R. Civ. P. 23(b)(3).      “The

  predominance analysis focuses on ‘the relationship between the

  common and individual issues’ in the case and ‘tests whether

  proposed classes are sufficiently cohesive to warrant

  adjudication by representation.’”         Wang v. Chinese Daily News,

  Inc., 737 F.3d 538, 545 (9th Cir. 2013) (quoting Hanlon v.


                                      21
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 22 of 64   PageID #:
                                   18380


  Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998), overruled

  on other grounds as recognized in Castillo v. Bank of Am., NA,

  980 F.3d 723, 730 (9th Cir. 2020)).       While some variation among

  individual plaintiff’s claims is allowed, Abdullah v. U.S. Sec.

  Assocs., Inc., 731 F.3d 952, 963 (9th Cir. 2013), predominance

  is “more demanding” than commonality, Comcast Corp. v. Behrend,

  569 U.S. 27, 34, 133 S. Ct. 1426, 185 L. Ed. 2d 515 (2013).

             The Court is satisfied that this more demanding

  standard is met.    The core common questions at issue in this

  case—the lawfulness of Defendants’ writing, brokering, and

  selling insurance policies with lava exclusions to high-risk

  homeowners and their alleged practice of failing to advise of

  the HPIA as a possible coverage source—predominate over any

  differences as to how Defendants acted toward a given individual

  homeowner.   The elements of the UDAP, bad faith, negligence, and

  unjust enrichment claims all raise common questions about

  Plaintiffs’ and the Class Members’ status as homeowners in Lava

  Zone 1 who purchased the relevant policies, and about the

  conduct of Defendants in brokering and selling those policies.

             “To ensure that common questions predominate over

  individual ones, the court must ‘ensure that the class is not

  defined so broadly as to include a great number of members who

  for some reason could not have been harmed by the defendant’s

  allegedly unlawful conduct.’”      Castillo, 980 F.3d at 730


                                      22
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 23 of 64    PageID #:
                                   18381


  (quoting Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1138 (9th

  Cir. 2016)).    Here, the Class is defined quite narrowly, to

  ensure that only those homeowners with properties in a

  particularly high-risk lava zone who had coverage through

  Underwriters and Monarch.9/

              The fact that the Settlement requires individualized

  damages calculations—here to determine the actual premium amount

  paid by each individual homeowner—does not defeat predominance.

  See Vaquero, 824 F.3d at 1154.       Indeed, those determinations can

  be made here through common evidence, by relying on Defendants’

  own records.    Because common questions of law and fact

  predominate over any individualized questions, the Court finds

  that predominance is satisfied.

              ii. Superiority

              The final requirement for Rule 23 certification

  requires a finding that a class action is superior to individual

  lawsuits.    In making this determination, courts consider four

  non-exhaustive factors:      (1) the interests of members of the

  class in individually controlling the prosecution or defense of

  separate actions; (2) the extent and nature of any litigation

  concerning the controversy already commenced by or against the

  members of the class; (3) the desirability of concentrating the


       9/  Indeed, the Class definition has even narrowed from the definition
  in the Second Amended Complaint. See 2d Am. Compl. ¶ 121 (defining the class
  to include persons with homes in Lava Zones 1 or 2).


                                       23
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 24 of 64   PageID #:
                                   18382


  litigation of the claims in the particular forum; and (4) the

  difficulties likely to be encountered in management of a class

  action.   See Fed. R. Civ. P. 23(b)(3)(A)-(D).        “Where classwide

  litigation of common issues will reduce litigation costs and

  promote greater efficiency, a class action may be superior to

  other methods of litigation.”      Valentino v. Carter-Wallace,

  Inc., 97 F.3d 1227, 1235 (9th Cir. 1996).

             The Court finds that a class action is superior to

  individual litigation in this case.       First, there is no evidence

  that the proposed Class Members have a strong interest in

  individualized litigation.      This is especially true for those

  who suffered damages on the lower end of the spectrum such that

  the resources required to pursue individual claims would not be

  worthwhile.    See Leyva v. Medline Indus., Inc., 716 F.3d 510,

  515 (9th Cir. 2013) (“In light of the small size of the putative

  class members’ potential individual monetary recovery, class

  certification may be the only feasible means for them to

  adjudicate their claims.”).      In addition, although there are

  pending State Court Lawsuits challenging coverage denials based

  on the lava exclusion and on other policy provisions, this case

  is the only one seeking a return of premiums for improperly

  placing surplus lines homeowners insurance policies.          Finally,

  “any concerns over manageability of the class action in this

  case would not weigh in favor of individual litigation given


                                      24
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 25 of 64   PageID #:
                                   18383


  that Defendant[s’] liability to ‘class members depends on common

  proof’” regarding the premiums amounts paid and Defendants

  conduct in writing and selling the surplus lines insurance

  policies to Lava Zone 1 homeowners.       See Uschold v. NSMG Shared

  Servs., LLC, 333 F.R.D. 157, 168 (N.D. Cal. 2019).

             For those reasons, the Court finds that superiority is

  satisfied.   Therefore, the Court holds that provisional class

  certification for settlement purposes is proper.

 II.   Preliminary Approval of the Settlement

             To decide whether a settlement agreement is fair,

  adequate, and reasonable, courts generally balance several

  factors:

             (1) the strength of the plaintiff’s case; (2) the
             risk, expense, complexity, and likely duration of
             further litigation; (3) the risk of maintaining
             class action status throughout the trial; (4) the
             amount offered in settlement; (5) the extent of
             discovery   completed  and   the   stage  of  the
             proceedings; (6) the experience and views of
             counsel; (7) the presence of a governmental
             participant; and (8) the reaction of the class
             members of the proposed settlement.

  In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 946

  (9th Cir. 2011) (quoting Churchill Vill., L.L.C. v. Gen. Elec.,

  361 F.3d 566, 575 (9th Cir. 2004)).       The role of the district

  court is not to assess the individual components of the

  agreement, but to consider the settlement as a whole.          Lane v.

  Facebook, Inc., 696 F.3d 811, 818-19 (9th Cir. 2012).



                                      25
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 26 of 64   PageID #:
                                   18384


             When—as here—a settlement agreement is reached before

  formal class certification, consideration of these factors alone

  is not enough.    Id.   In pre-certification settlements, “[t]he

  district court’s approval order must show not only that ‘it has

  explored [the Churchill] factors comprehensively,’ but also that

  the settlement is ‘not[] the product of collusion among the

  negotiating parties.’”     In re Bluetooth, 654 F.3d at at 947

  (quoting In re Mego Fin. Corp. Secs. Litig., 213 F.3d 454, 458

  (9th Cir. 2000)) (alterations in In re Bluetooth).

             A full assessment of these factors cannot be done

  until after the final approval hearing.        Thus, “a full fairness

  analysis is unnecessary at this stage.”        Uschold, 333 F.R.D. at

  169 (quoting Alberto v. GMRI, Inc., 252 F.R.D. 652, 665 (E.D.

  Cal. 2008)).     At the preliminary approval stage, “the settlement

  need only be potentially fair.”       Id. (quoting Acosta v. Trans

  Union, LLC, 243 F.R.D. 377, 386 (C.D. Cal. 2007)).          “To

  determine whether a settlement falls within the range of

  possible approval, a court must focus on substantive fairness

  and adequacy, and “ensure that an appropriate class exists and

  that the agreement is non-collusive, without obvious

  deficiencies, and within the range of possible approval as to

  that class.”    Urena v. Cent. Calif. Almond Growners Ass’n, No.

  1:18-cv-00517-NONE-EPG, 2021 WL 2588266, at *4 (E.D. Cal. June

  24, 2021).


                                      26
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 27 of 64     PageID #:
                                   18385


              a. Fairness Factors

                To evaluate the potential fairness of the Settlement,

  the Court addresses each of the factors below.10/

                  i. Strength of Plaintiffs’ Case

                “This factor considers both the likelihood of success

  on the merits and the range of possible recovery.”            In re Toyota

  Motor Corp. Unintended Acceleration Mktg., Sales Pracs., &

  Prods. Liab. Litig., No. 8:10ML 02151 JVS (FMOx), 2013 WL

  3224585, at *7 (C.D. Cal. June 17, 2013) (citing Rodriguez v. W.

  Publ’g Corp., 563 F.3d 948, 964-65 (9th Cir. 2009)).            That said,

  “the settlement or fairness hearing is not to be turned into a

  trial or rehearsal for trial on the merits.”           Officers for

  Justice v. Civ. Serv. Com’n of City & Cnty. of S.F., 688 F.2d

  615, 625 (9th Cir. 1982).         A court should not “reach any

  ultimate conclusions on the contested issues of fact and law

  which underlie the merits of the dispute, for it is the very

  uncertainty of outcome in litigation and avoidance of wasteful

  and expensive litigation that induce consensual settlements.”

  Id.   A settlement “is not to be judged against a hypothetical or

  speculative measure of what might have been achieved by the


        10/ The Court notes that it questioned Plaintiffs’ counsel at the
  hearing regarding what impact if any the State of Hawai`i’s offer to purchase
  properties damaged by the 2018 eruption’s lava flow through the Kilauea
  Disaster Voluntary Housing Buyout Program might have on the proposed
  settlement. See Christie Wilson, Homeowners hit by 2018 Kilauea eruption
  rush for buyout program, Star Advert., Aug. 8, 2021. Counsel responded that
  it would have no impact.


                                        27
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 28 of 64   PageID #:
                                   18386


  negotiators”; rather a court’s “determination is nothing more

  than an amalgam of delicate balancing, gross approximations and

  rough justice.”    Id. (citation and quotation marks omitted).

             The Court’s prior orders deciding the many motions to

  dismiss considerably narrowed the issues and theories in this

  case.   Although the causes of action assert typical state-law

  claims, Plaintiffs have raised novel theories that implicate

  complex and unresolved statutory interpretation questions under

  Hawai`i state law.     Not to mention, Defendants in both their

  summary judgment motions and class certification motions raised

  strong legal and factual arguments in support of their position

  that they did not engage in any wrongdoing.         See Mot. at 14-15.

  Whatever claims may have proceeded past summary judgment would

  have been subject to the extent to which a jury could be

  convinced of actual wrongdoing.       The contested facts and

  competing statutory interpretations together increase the

  likelihood of risk and expense of further litigation.

             The Court finds that the Settlement properly strikes a

  balance between the strengths of Plaintiffs’ case and the risks

  of continued litigation before a jury.        The Settlement provides

  Plaintiffs with a fair and meaningful resolution of their clams.

  This factor therefore weighs in favor of approving the

  Settlement.




                                      28
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 29 of 64   PageID #:
                                   18387


               ii. Risk, Expense, Complexity, & Likely Duration of
                   Further Litigation

             “In most situations, unless the settlement is clearly

  inadequate, its acceptance and approval are preferable to

  lengthy and expensive litigation with uncertain results.”            Nat’l

  Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526

  (C.D. Cal. 2004) (citation omitted); see also Van Bronkhorst v.

  Safeco Corp., 529 F.2d 943, 950 (9th Cir. 1976) (“It hardly

  seems necessary to point out that there is an overriding public

  interest in settling and quieting litigation.         This is

  particularly true in class action suits which are now an ever

  increasing burden to so many federal courts and which frequently

  present serious problems of management and expense.” (footnotes

  omitted)).

             The Parties have been litigating this case for over

  three years.    During that time, the Court has heard multiple

  motions to dismiss, as well as a motion seeking abstention.            The

  Parties also completed and submitted briefing on class

  certification, and all five Parties submitted motions for

  summary judgment or associated joinders.        As for discovery,

  Plaintiffs responded to ten separate discovery requests,

  ultimately producing 280 documents (more than 1,703 pages), and

  the Parties deposed several witnesses.




                                      29
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 30 of 64   PageID #:
                                   18388


             Moreover, had this case gone to trial, it likely would

  have been lengthy—probably at least several weeks.          Not to

  mention, the losing parties almost certainly would appeal any

  adverse jury verdict.     Simply put, “[t]he only thing that

  continued litigation would ensure is the accrual of further

  costs and attorneys’ fees,” and possibly the costs of a

  “lengthy, expensive appeal.”      Willcox v. Lloyd’s TSB Bank, plc,

  Civ. No. 13-00508 ACK-RLP, 2016 WL 7238799, at *8 (D. Haw. Dec.

  14, 2016).

             As Plaintiffs recognize, there is no guarantee that if

  this case were to go to trial Plaintiffs and the Class Members

  would recover anything at all.       The Settlement, on the other

  hand, ensures that Plaintiffs and the Class Members receive a

  meaningful damages award, and that they receive it immediately.

             With all this in mind, this factor weighs in favor of

  approving the Settlement.

             iii. Risk of Maintaining Class Action Status

             Plaintiffs reached the Settlement before the Court had

  ruled on class certification.      In light of that, Plaintiffs

  faced the risk that the Class either would not be certified or

  that it could face decertification later in the litigation.            By

  this Order, the Court provisionally certifies the Class,

  virtually eliminating any risk that the Class will be

  decertified.


                                      30
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 31 of 64   PageID #:
                                   18389


              iv. Amount Offered in Settlement

             In assessing the settlement amount, the Court must

  again bear in mind that “[t]he proposed settlement is not to be

  judged against a hypothetical or speculative measure of what

  might have been achieved by the negotiators.”         Officers for

  Justice, 688 F.2d at 625; see also Lane, 696 F.3d at 823 (“[W]e

  reject Objectors’ argument insofar as it stands for the

  proposition that the district court was required to find a

  specific monetary value corresponding to each of the plaintiff

  class’s statutory claims and compare the value of those claims

  to the proffered settlement award.”).        And “[t]he fact that a

  proposed settlement may only amount to a fraction of the

  potential recovery does not, in and of itself, mean that the

  proposed settlement is grossly inadequate and should be

  disapproved.”    Linney v. Cellular Alaska P’ship, 151 F.3d 1234,

  1242 (9th Cir. 1998) (quoting City of Detroit v. Grinnell Corp.,

  495 F.2d 448, 455 (2d Cir. 1974)).       The ultimate inquiry is

  whether the Settlement is “fair, adequate, and free from

  collusion.”    Lane, 696 F.3d at 826 (citation omitted).

             Here, the Parties participated in arm’s length

  settlement discussions beginning in January 2021; exchanged

  settlement communications for several months; attended a

  settlement conference before the Magistrate Judge on April 7,

  2021; participated in virtual mediation with respected mediator


                                      31
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 32 of 64     PageID #:
                                   18390


  Keith Hunter of Dispute Prevention & Resolution, Inc. beginning

  on March 26, 2021; and, after exchanging numerous drafts,

  executed a Terms Sheet memorializing the material Settlement

  terms on June 1, 2021.      Guglielmo Decl. ¶¶ 5, 51-54 Mot. at 10,

  14.   The main result of the Settlement is that Plaintiffs and

  the Class Members will likely receive 100% of their premiums

  actually paid, which Plaintiffs’ lead counsel calls an

  “excellent result.”      Guglielmo ¶ 55.

              In agreeing to the $1.8 million proposed by the

  Settlement, the Parties appear to have made serious, good faith

  efforts to settle, with both ceding ground on their initial

  positions.    Guglielmo Decl. ¶ 55.       The Settlement was made after

  negotiations conducted at arm’s length.          Id. ¶ 5.    The

  Settlement provides a favorable outcome to Plaintiffs and the

  Class Members, each of whom is projected to receive 100% of

  premiums paid.11/    And the fact that those Class Members who paid

  more in premiums will receive greater proportionate compensation

  suggests that the proposed distribution is fair.            See Willcox,

  2016 WL 7238799 at *9 (citing Hendricks v. StarKist Co., Case

  No. 13–cv–00729–HSG, 2015 WL 4498083, at *7 (N.D. Cal. July 23,

  2015)).   Equally important is that, as noted above, the


        11/ In fact, a return of premiums is by all accounts exactly what

  Plaintiffs sought in this lawsuit. See Order Den. Defs. Moa’s & Aloha’s
  Mots. to Dismiss or in Alternative Stay, ECF No. 160, at 28-29 (addressing
  Plaintiffs’ argument framing the federal class action as seeking a return of
  premiums as a measure of damages).


                                       32
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 33 of 64   PageID #:
                                   18391


  Settlement provides certainty to Class Members that they will

  soon recover some amount of money.       That benefit cannot be

  overstated in this complex case.

              For these reasons, this factor weighs in favor of

  approving the Settlement.

               v. Extent of Discovery Completed & Stage of
                  Proceedings

              “Consideration of the extent of discovery and the

  current stage of the litigation allows the Court to evaluate

  whether the parties are able to make decisions about their

  claims based on information received during the discovery

  process.”   In re Toyota, 2013 WL 3224585 at *10 (citing Linney,

  151 F.3d at 1239).     “Where a settlement occurs in an advanced

  stage of the proceedings, this fact supports a finding that the

  parties had the opportunity to investigate their claims before

  resolving them.”     Id.

              Here, the Court finds that the case has proceeded to

  the point that Class Counsel is in a position to thoroughly

  understand and evaluate the strengths and weaknesses of

  Plaintiffs’ case.     See Guglielmo Decl. ¶¶ 5-7.      Although formal

  discovery is not technically complete, the Parties have

  exchanged numerous documents, conducted extensive discovery, and

  litigated multiple dispositive motions.        See Guglielmo Decl. ¶¶

  12-17, 21-26, 36-50; see also Lane v. Facebook, Inc., No. C 08-



                                      33
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 34 of 64   PageID #:
                                   18392


  3845 RS, 2010 WL 9013059, at *5 (N.D. Cal. Mar. 17, 2010)

  (“Class Counsel established that they acquired sufficient

  information to make an informed decision with respect to

  settlement, even though formal discovery is not complete.”),

  aff’d, 696 F.3d 811 (9th Cir. 2012).       The Parties retained

  experts, took depositions, served subpoenas, conducted a damages

  report, and litigated a handful of discovery disputes before the

  Magistrate Judge.     See Guglielmo Decl. ¶¶ 7, 38, 41, & 50.

  Additionally, this case has undergone full briefing on class

  certification and all five Parties filed one or more motions for

  summary judgment or joinders.      Plaintiffs’ Counsel also

  undertook an extensive investigation before filing the original

  complaint.    See id. ¶ 10.

             Given these factors, the Court finds that the Parties

  had a full opportunity to evaluate the strengths and weaknesses

  of their respective cases, and that Defendants were in a

  position to make and Plaintiffs were in a position to accept, a

  meaningful settlement.     This factor weighs in favor of approving

  the Settlement.

               vi. Experience & Views of Counsel

             “‘Great weight’ is accorded to the recommendation of

  [Plaintiffs’] counsel, who are most closely acquainted with the




                                      34
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 35 of 64     PageID #:
                                   18393


  facts of the underlying litigation.”12/         Nat’l Rural Telecomms.,

  221 F.R.D. at 528; see also Ellis v. Naval Air Rework Facility,

  87 F.R.D. 15, 18 (N.D. Cal. 1980) (“[T]he fact that experienced

  counsel involved in the case approved the settlement after hard-

  fought negotiations is entitled to considerable weight.”).

  “This is because ‘[p]arties represented by competent counsel are

  better positioned than courts to produce a settlement that

  fairly reflects each party’s expected outcome in the

  litigation.’”    Nat’l Rural Telecomms., 221 F.R.D. at 528

  (quoting In re Pac. Enters. Sec. Litig., 47 F.3d 373, 378 (9th

  Cir. 1995)).

             Here, the Court recognizes that the Settlement was

  “only achieved after intense and protracted arm’s length

  negotiations conducted in good faith and free from collusion,

  through the efforts of counsel with recognized experience in

  complex litigation” involving the consumer-protection and

  insurance issues raised in this case.         See Lane, 2010 WL 9013059

  at *5.   Plaintiffs are represented by both mainland and local

  counsel.   All three have extensive experience litigating


        12/ Plaintiffs argue that the Settlement is “entitled to a presumption
  of fairness because it was reached by capable counsel with the assistance of
  an experienced mediator.” Mot. at 9. The Ninth Circuit recently rejected
  that presumption, especially when settlement is negotiated before formal
  class certification. See Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035, 1049
  (9th Cir. 2019) (explaining that a presumption of fairness is “not supported
  by our precedent” and emphasizing the “extra caution and more rigorous
  scrutiny” required when settlements are negotiated before class
  certification). Therefore, the Court declines to recognize any presumption
  of fairness and instead carefully analyzes the fairness factors.


                                       35
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 36 of 64   PageID #:
                                   18394


  consumer protection and class actions.        See Ex. 2 to Guglielmo

  Decl.   Mainland counsel Joseph P. Guglielmo of Scott+Scott has

  experience in complex civil litigation, including class actions,

  with a focus on consumer protection.       Guglielmo Decl. ¶ 2; Ex. 2

  to Guglielmo Decl.     And E. Kirk Wood of Wood Law Firm LLC has

  experience in multi-district and class action litigation

  matters.   See Ex. 1 to ECF No. 410.       Local counsel Gregory W.

  Kugle of Damon Key Leong Kupchak Hastert likewise has experience

  practicing in commercial and business civil litigation and

  appeals, including class actions.        See Ex. 2 to ECF No. 410.

             Given the history of this case, as well as the

  combined experience of Plaintiffs’ and Class Counsel, it is

  clear to the Court that these attorneys are well-versed in the

  relevant issues and strengths and weaknesses of the case.            As

  discussed above in Section II.a.4., Plaintiffs’ Counsel have

  vigorously pursued Plaintiffs’ and the Class Members’ claims,

  including by participating in extensive motions briefing,

  discovery exchanges, depositions, and a several-month-long

  mediation.   It is Class Counsel’s view that the Settlement is

  fair, adequate, reasonable, and an “outstanding result.”

  Guglielmo Decl. ¶ 6.     The Court therefore finds that this factor

  weighs in favor of approving the Settlement.




                                      36
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 37 of 64   PageID #:
                                   18395


             vii. Presence of a Government Participant & Reaction
                  of Class Members to Proposed Settlement

             Because at this point there is no government actor

  participating in the litigation and the Class Members have not

  yet received Notice of the Settlement, these factors are not

  relevant to the Court’s analysis at the preliminary approval

  stage.

           b. Signs of Collusion

             As required for pre-certification settlements, the

  Court must consider whether any signs of collusion are present

  in the Settlement.     The Ninth Circuit has cautioned that

  “[c]ollusion may not always be evident on the face of a

  settlement, and courts therefore must be particularly vigilant

  not only for explicit collusion, but also for more subtle signs

  that class counsel have allowed pursuit of their own self-

  interests and that of certain class members to infect the

  negotiations.”    In re Bluetooth, 654 F.3d at 947 (citing

  Staton, 327 F.3d at 960).      The Ninth Circuit has identified

  three common signs of collusion:

             (1) when counsel receive a disproportionate
             distribution of the settlement, or when the class
             receives no monetary distribution but class counsel
             are amply rewarded;

             (2) when the parties negotiate a “clear sailing”
             arrangement providing for the payment of attorneys’
             fees separate and apart from class funds, which
             carries the potential of enabling a defendant to
             pay class counsel excessive fees and costs in


                                      37
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 38 of 64    PageID #:
                                   18396


             exchange for counsel accepting an unfair settlement
             on behalf of the class; and

             (3) when the parties arrange for fees not awarded
             to revert to defendants rather than be added to the
             class fund.

  In re Bluetooth, 654 F.3d at 947 (internal quotation marks and

  citations omitted).     The Court finds that there is no evidence

  of collusion from the face of the Settlement or the negotiation

  circumstances.    The Court also finds that for purposes of

  preliminary approval, there are no “subtle signs of implicit

  collusion” either.     See Roes, 1-2 v. SFBSC Mgmt., LLC, 994 F.3d

  1035, 1049 (9th Cir. 2019).

             First, the Settlement provides that the Class will

  receive substantial monetary distribution, and there is no

  indication that Class Counsel will receive a disproportionate

  distribution.    See, e.g., In re Bluetooth, 654 F.3d at 947

  (finding that the warning sign of a disproportionate fee award

  existed because the class reward included no monetary

  distribution at all).

             Second, there is no clear sailing arrangement.            See,

  e.g., id. (finding that a clear sailing agreement existed

  whereby defendants “agreed not to object to an award of

  attorneys’ fees up to eight times the monetary cy pres relief

  afforded the class”); Hofmann v. Dutch LLC, 317 F.R.D. 566, 578

  (S.D. Cal. 2016) (finding that a clear sailing provision



                                      38
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 39 of 64    PageID #:
                                   18397


  “creates at least a danger of collusion during the settlement

  negotiations which is not refuted by the record”).          The original

  agreement submitted to the Court contained language that

  Defendants agreed not to oppose the motion for attorneys’ fees.

  See ECF No. 405-3 § 4.5(a)(iii).         But the Court raised its

  concern about the clear sailing arrangement at the preliminary

  fairness hearing, and the Parties removed the language in the

  revised Settlement Agreement.      Settlement § 4.5(a)(iii).         The

  Court finds that this change alleviates any concern about a

  clear sailing arrangement.      See Beltran v. Olam Spices &

  Vegetables, Inc., No. 118CV01676NONESAB, 2021 WL 2284465, at *14

  (E.D. Cal. June 4, 2021) (noting the district judge’s finding

  that the removal of clear sailing language from the settlement

  agreement ”alleviated the concern so it no longer applied to the

  analysis”).

             Third, there is no indication that fees not awarded

  will revert to Defendants rather than be added to the Settlement

  Fund.   To the contrary, the Settlement Fund is established at

  $1.8 million, and monetary distributions to Class Members will

  be made after and to the extent of the deductions provided for

  in the Settlement Agreement, without any allowance for a

  reversion to Defendants.




                                      39
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 40 of 64   PageID #:
                                   18398


          c. Range of Possible Approval

             At this preliminary approval stage, the Court need

  only “determine whether the proposed settlement is within the

  range of possible approval.”      Alberto, 252 F.R.D. at 666

  (citation omitted).     The Court is concerned only with “whether

  the proposed settlement discloses grounds to doubt its fairness

  or other obvious deficiencies such as unduly preferential

  treatment of class representatives or segments of the class, or

  excessive compensation of attorneys.”        Id. (quoting West v.

  Circle K Stores, Inc., No. 040438, 2006 WL 1652598, at *11 (E.D.

  Cal. June 13, 2006)).     Here, having reviewed the Settlement

  agreement as a whole and in conjunction with the fairness

  factors analyzed above, the Court finds that the Settlement

  falls within the range of possible approval.

               i. Release

             “Beyond the value of the settlement, potential

  recovery at trial, and inherent risks in continued litigation,

  courts also consider whether a class action settlement contains

  an overly broad release of liability.”        Spann v. J.C. Penney

  Corp., 314 F.R.D. 312, 327 (C.D. Cal. 2016).

             Here, the Release provides that Class Members who do

  not opt out release liability and claims against Releasees

  (Defendants) “arising out of the allegations made against

  Releasees in the Complaints.”      Settlement § 9.1.     The Release


                                      40
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 41 of 64   PageID #:
                                   18399


  expressly does not apply to claims other than those related to

  the subject matter of this litigation, nor does it extend to

  allegations against non-settling parties or allegations made in

  the State Court Lawsuits predicated on different violations.

  See id. §§ 9.2-9.3.

             In the Court’s view, the Release “adequately balances

  fairness to absent class members and recovery for plaintiffs

  with defendants’ business interest in ending this litigation

  with finality.”    Spann, 314 F.R.D. at 327–28.       The Court

  recognizes that the Release was carefully crafted to ensure that

  Defendants were sufficiently released from liability for the

  class claims, while also ensuring that Class Members with

  existing lawsuits in state court could continue to litigate

  those claims to the extent distinct from this case.          All in all,

  the Court finds the Release to be fair and not overly broad.

               ii. Notice Program

             Rule 23(e) requires that notice of a proposed

  settlement, voluntary dismissal, or compromise be directed “in a

  reasonable manner to all class members who would be bound by the

  proposal.”    Fed. R. Civ. P. 23(e)(1).      “Adequate notice is

  critical to court approval of a class settlement under Rule

  23(e).”   Hanlon, 150 F.3d at 1025 (finding that notice provided

  to the class met the requirements of Rule 23(c)).          For classes

  certified under Rule 23(b)(3), as here, “the court must direct


                                      41
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 42 of 64   PageID #:
                                   18400


  to class members the best notice that is practicable under the

  circumstances, including individual notice to all members who

  can be identified through reasonable effort.”         Fed. R. Civ. P.

  23(c)(2)(B).     “Notice provided pursuant to Rule 23(e) must

  ‘generally describe[] the terms of the settlement in sufficient

  detail to alert those with adverse viewpoints to investigate and

  to come forward and be heard.’”       Lane, 696 F.3d at 826 (quoting

  Rodriguez, 563 F.3d at 962).      However, this standard “does not

  require detailed analysis of the statutes or causes of action

  forming the basis for the plaintiff class’s claims, and it does

  not require an estimate of the potential value of those

  claims.”   Id.

             The Court finds that the notice requirements

  under Rule 23(c)(2)(B) are met.       The Notice here describes the

  allegations and claims in plain language, defines a Class

  Member, includes contact information for both Plaintiffs’ and

  Defendants’ counsel and the Settlement Administrator, and

  summarizes the Settlement amount and its distribution.          See Ex.

  A to Settlement.     The Notice further describes the options

  available to class members, including instructions for opting

  out of the settlement and filing an objection.         Id.   It also

  informs Class Members that receiving a Settlement award will

  release certain claims against certain parties, and it defines

  both “Released Claims” and “Releasees.”        Id.   The Notice informs


                                      42
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 43 of 64   PageID #:
                                   18401


  Class Members that they may appear at the final fairness hearing

  in person or through an attorney.        Id.   Finally, it directs

  Class Members to a website with more information, including the

  Settlement documents.     Id.

             The Notice Program itself is also adequate.         Within

  seven days of preliminary approval, or as soon as practicable,

  Class Counsel will provide the Settlement Administrator with the

  Class List.    Settlement § 7.2(b).      The Settlement Administrator

  must then mail the Notice to class members within 30 days of

  preliminary approval.     Id.; see also id. § 2.19.      If any Mail

  Notices are returned as undeliverable with forwarding address

  information, the Settlement Administrator will re-mail the Mail

  Notice to the updated address.       Id. § 7.2(b).    The Settlement

  Administrator will also use reasonable efforts to identify

  updated addresses (including running the mailing address through

  the National Change of Address Database) and re-mail the Notices

  as necessary.    Id.   Notably, the relatively small size of the

  Class and the Defendants’ access to contact information for

  their policyholders will allow the parties to accurately

  identify qualifying Class Members.       See Guglielmo Decl. ¶ 8

  (explaining that the Class List is “based off of Defendants’

  business records, which identify the mailing address for each

  Class Member”).    However, in the event that ten to fifteen

  percent of the Mail Notices are returned as undeliverable and


                                      43
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 44 of 64   PageID #:
                                   18402


  cannot be re-mailed, the Notice Program provides for Publication

  Notice.    Settlement § 7.2(c).

             Class members then have 114 days after preliminary

  approval to either opt out of or object to the Settlement.             Id.

  §§ 2.22, 7.1, & 7.3.

             The Court finds that the Notice Program complies with

  the requirements of Rule 23(c)(2) and 23(e)(1) and is within the

  range of possible approval.

             iii. Settlement Administration

             Based on the collective experience and expertise of

  Class Counsel discussed earlier, the Court will appoint Joseph

  P. Guglielmo of Scott+Scott, E. Kirk Wood of Wood Law Firm, and

  Gregory W. Kugle of Damon Key Leong Kupchak Hastert, as Class

  Counsel.

             In addition, the parties have selected and seek

  approval of RG/2 Claims Administration, LLC to handle the Notice

  Program and administration of the Settlement.         See Wickersham

  Decl., ECF No. 405-5, ¶¶ 4-5, 11-19.       The Settlement provides

  that certain Defendants will pay up to $50,000 for

  administration costs, and any excess would be deducted from the

  Settlement Fund.    At the hearing, the parties indicated that the

  likelihood of costs exceeding $50,000 is extremely low.          The

  Court finds that RG/2 is an appropriate settlement administrator

  and will appoint it as such.      See Wickersham Decl. ¶¶ 2-3.


                                      44
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 45 of 64   PageID #:
                                   18403


              iv. Attorneys’ Fees & Costs

             Rule 23(h) provides for an award of attorneys’ fees

  and costs in a certified class action where it is “authorized by

  law or by the parties’ agreement.”       However, “courts have an

  independent obligation to ensure that the award, like the

  settlement itself, is reasonable, even if the parties have

  already agreed to an amount.”      In re Bluetooth, 654 F.3d at

  941; see also Staton, 327 F.3d at 963 (“[A] district court must

  carefully assess the reasonableness of a fee amount spelled out

  in a class action settlement agreement.”).        Where a settlement

  produces a common fund for the benefit of the entire class,

  courts have discretion to employ either the lodestar method or

  the percentage-of-recovery method to determine whether the

  requested fees are reasonable.       Id. at 942 (citing In re Mercury

  Interactive Corp. Sec. Litig., 618 F.3d 988, 992 (9th Cir.

  2010)).

             The “lodestar” method is typically used where the

  benefit received by the class is injunctive in nature such that

  the monetary benefit is not easily calculated.         See id. at 941.

  Under the “lodestar” approach, the court calculates attorney

  fees by multiplying the number of hours reasonably expended by a

  reasonable hourly rate.     Gonzalez v. City of Maywood, 729 F.3d

  1196, 1202 (9th Cir. 2013).      Though the lodestar figure is

  “presumptively reasonable, the court may adjust it upward or


                                      45
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 46 of 64   PageID #:
                                   18404


  downward by an appropriate positive or negative multiplier

  reflecting a host of reasonableness factors, including the

  quality of representation, the benefit obtained for the class,

  the complexity and novelty of the issues presented, and the risk

  of nonpayment.”    In re Bluetooth, 654 F.3d at 941-42 (quoting

  Hanlon, 150 F.3d at 1029) (internal quotation marks omitted).

              Because the benefit to the class is easily calculated

  in a common fund case, courts may award a percentage of the

  common fund rather than engaging in a lodestar analysis to

  determine the reasonableness of the fee request.         Id. at 942.

  The Ninth Circuit has established a benchmark of twenty-five

  percent of the common fund for attorneys’ fees calculations

  under the latter method.      Powers v. Eichen, 229 F.3d 1249, 1256

  (9th Cir. 2000); see also In re Pac. Enters. Litig., 47 F.3d at

  379 (“Twenty-five percent is the ‘benchmark’ that district

  courts should award in common fund cases.” (citation omitted));

  Chun v. Bd. of Trs. of Emps.’ Ret. Sys. of State of Haw., 106

  Haw. 416, 439, 106 P.3d 339 (2005) (finding that circuit court

  did not abuse its discretion in adopting the Ninth Circuit’s

  twenty-five percent benchmark).       Although “[a] district court

  may depart from the benchmark . . . , it must be made clear by

  the district court how it arrives at the figure ultimately

  awarded.”   Powers, 229 F.3d at 1256-57 (quoting Paul, Johnson,

  Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 2000));


                                      46
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 47 of 64   PageID #:
                                   18405


  see also Chun, 106 Haw. at 439, 106 P.3d 339 (holding that

  circuit court did not abuse its discretion in finding that an

  upward departure from a twenty-five percent benchmark was not

  justified by any “peculiar circumstances”).         Moreover, courts

  are encouraged to “guard against an unreasonable result by

  cross-checking their calculations against a second method.”            In

  re Bluetooth, 654 F.3d at 944-45 (“Just as the lodestar method

  can ‘confirm that a percentage of recovery amount does not award

  counsel an exorbitant hourly rate,’ the percentage-of-recovery

  method can likewise ‘be used to assure that counsel’s fee does

  not dwarf class recovery.’” (quoting In re Gen. Motors Corp.

  Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 821

  n.40 (3d Cir. 1995))).

             Here, the Settlement provides that Class Counsel will

  seek an award of attorneys’ fees not to exceed one-third (33.3%)

  of the gross Settlement Fund, including any interest earned

  thereon.   “This amount is not per se excessive, however, the

  Court is not likely to approve an amount over the Ninth

  Circuit’s benchmark of twenty-five percent (25%) absent a

  showing that counsel achieved extraordinary results or otherwise

  prove they are entitled to such an amount.”         Beltran, 2021 WL

  2284465 at *17.    Thus, the Court forewarns Plaintiffs that it

  will not grant any upward departure from the twenty-five percent

  benchmark unless, at the final fairness hearing, Plaintiffs


                                      47
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 48 of 64   PageID #:
                                   18406


  present compelling evidence supporting a departure.          See id. at

  *18; Uschold, 333 F.R.D. at 174; see also In re Pac. Enters.

  Litig., 47 F.3d at 379 (holding that district court’s upward

  departure to award thirty-three percent was not an abuse of

  discretion); Millan v. Cascade Water Servs., Inc., 310 F.R.D.

  593, 613 (E.D. Cal. 2015) (stating that “the Court need not

  resolve” the justifications for a fee award of one-third of the

  common fund “at the preliminary approval stage, since the

  propriety of the fee request is an issue that can be determined

  at the Final Fairness Hearing”).

              In sum, given that the fee award can be determined at

  a later time upon evidence justifying any upward departure from

  the twenty-five percent benchmark, that there is no longer any

  express clear sailing agreement, and that any reduction in the

  award will not revert back to Defendants, the Court finds that

  the fee aspect of the agreement is fair, reasonable, and

  adequate for purposes of preliminary approval.         Class Counsel

  will be required to submit a separate notice of motion for

  attorneys’ fees and costs, including a lodestar fee calculation

  for cross-checking purposes and an itemized list of costs

  incurred, to allow the Magistrate Judge to calculate and

  recommend the reasonable fee award for this Court’s final

  approval.   See Fed. R. Civ. P. 23(h)(1); D. Haw. Civ. Local R.

  54.2; see also Ontiveros v. Zamora, 303 F.R.D. 356, 37 (E.D.


                                      48
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 49 of 64   PageID #:
                                   18407


  Cal. 2014) (explaining that attorneys who create common funds

  for a class benefit are “entitled to reimbursement of reasonable

  litigation expenses from that fund”).

                v. Service Awards

              “Incentive awards are fairly typical in class action

  cases.”     Rodriguez, 563 F.3d at 958 (emphasis removed).       Such

  incentive or compensation awards are discretionary and “are

  intended to compensate class representatives for work done on

  behalf of the class, to make up for financial or reputational

  risk undertaken in bringing the action, and, sometimes, to

  recognize their willingness to act as a private attorney

  general.”    Id. at 958-59; see also Alberto v. GMRI, Inc., 2008

  WL 4891201, at *12 (E.D. Cal. Nov. 12, 2008) (“[A] class

  representative is entitled to some compensation for the expense

  he or she incurred on behalf of the class lest individuals find

  insufficient inducement to lend their names and services to the

  class action.”).    The Court must assess these awards

  individually, “using ‘relevant factors includ[ing] the actions

  the plaintiff has taken to protect the interests of the class,

  the degree to which the class has benefitted from those actions,

  [and] the amount of time and effort the plaintiff expended in

  pursuing the litigation . . . .’”        Staton, 327 F.3d at 977

  (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998))

  (first alteration in Staton).      Incentive awards “must be


                                      49
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 50 of 64   PageID #:
                                   18408


  reasonable in light of applicable circumstances, and not

  ‘unfair’ to other class members.”        Alberto, 2008 WL 4891201, at

  *12 (citation omitted).

             The Aquilinas and the Corrigans have played a critical

  role in this litigation over the last three years.          They worked

  with their counsel to respond to numerous document requests,

  interrogatories, and requests for admission, and they generally

  provided “substantial assistance” to Plaintiffs’ Counsel

  throughout the litigation.      Guglielmo Decl. ¶ 49.      Here, Service

  Awards totaling $5,000 ($2,500 to each pair of named Plaintiffs)

  will have minimal impact on the amount of Settlement Funds

  available to the Class Members.       See In re Mego, 213 F.3d at 463

  (approving incentive awards of $5,000 each to two class

  representatives in a settlement of $1.725 million); Alberto, 252

  F.R.D. at 669 (collecting cases and noting that “[c]ourts have

  generally found that $5,000 incentive payments are reasonable”).

  The award represents under three percent of the gross Settlement

  Fund and is not disproportionate to the awards Class Members are

  expected to receive.     See Alberto, 252 F.R.D. at 669 (noting the

  court’s reticence to approve the parties’ proposed agreement

  because of the disparity between the incentive award of $5,000

  and the average class payments of $24.17).

             In sum, the Court finds that the Service Awards are

  within the range of possible approval.


                                      50
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 51 of 64   PageID #:
                                   18409


                                 CONCLUSION

             For the foregoing reasons, the Court preliminarily

  finds that the Settlement in its totality is fair, reasonable,

  and adequate.    The Court therefore GRANTS Plaintiffs’ unopposed

  Motion for Preliminary Approval of Settlement, ECF No. 405.

             Accordingly, IT IS HEREBY ORDERED THAT:

           Provisional Certification of the Settlement Class

             (1)   The Court provisionally certifies the following

  Settlement Class:

             All persons who purchased a surplus lines insurance
             policy for a residential property located in Lava
             Zone 1 on the island of Hawai’i with a Lava
             Exclusion at any time during the period of January
             1, 2012 through and including May 4, 2018 (“Class
             Period”) that was brokered through Monarch and
             underwritten and/or subscribed to by Underwriters.

             Excluded from the Settlement Class are Defendants;
             all   officers,   directors,   or   employees   of
             Defendants; any entity in which any Defendant has
             a controlling interest; and any affiliate, legal
             representative, heir, or assign of any Defendant.
             Also excluded are any federal, state, or local
             governmental   entities,   any  judicial   officer
             presiding over this Litigation and the members of
             his/her immediate family and judicial staff, and
             any juror assigned to this action.

             (2) The Court determines that for settlement purposes

  the proposed Settlement Class likely meets all the requirements

  of Federal Rule of Civil Procedure 23(a) and (b)(3), namely that

  the Settlement Class is so numerous that joinder of all members

  is impractical; that there are common issues of law and fact;


                                      51
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 52 of 64   PageID #:
                                   18410


  that the claims of the Plaintiffs are typical of absent Class

  Members; that the Plaintiffs will fairly and adequately protect

  the interests of the Settlement Class as they have no interests

  antagonistic to or in conflict with the Settlement Class and

  have retained experienced and competent counsel to prosecute

  this matter; that common issues predominate over any individual

  issues; and that a class action is the superior means of

  adjudicating the controversy.

             (3) Plaintiffs the Aquilinas and Corrigans are

  designated and appointed as representatives of the Settlement

  Class.

             (4)   The following lawyers are designated as Class

  Counsel pursuant to Fed. R. Civ. P. 23(g):        Joseph P. Guglielmo

  of Scott+Scott Attorneys at Law LLP, E. Kirk Wood of Wood Law

  Firm, LLC, and Gregory W. Kugle of Damon Key Leong Kupchak

  Hastert, Law Corporation.

            Preliminary Approval of the Proposed Settlement

             (5)   Upon preliminary review as required under Rule

  23(e)(2), the Court finds it will likely be able to approve the

  proposed Settlement, that the Settlement appears to be fair,

  reasonable, and adequate, and that it warrants issuance of

  notice to the Settlement Class.       Accordingly, the proposed

  Settlement is preliminarily approved.




                                      52
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 53 of 64   PageID #:
                                   18411


                          Final Approval Hearing

              (6)   A Final Approval Hearing shall take place before

  the Court on March 3, 2022, at 10:00 a.m. before this Court to

  determine, among other things, whether:        (a) the proposed

  Settlement Class should be finally certified for settlement

  purposes pursuant to Federal Rule of Civil Procedure 23; (b) the

  Settlement should be finally approved as fair, reasonable and

  adequate and, in accordance with the Settlement’s terms, all

  claims in the Complaints and Litigation should be dismissed with

  prejudice; (c) Class Members should be bound by the releases set

  forth in the Settlement; (d) the proposed Final Approval Order

  and Judgment should be entered; (e) the application of Class

  Counsel for an award of attorneys’ fees, expenses, and notice

  and administration costs should be approved; and (f) the

  application for Service Awards to the Plaintiffs should be

  approved.    Any other matters the Court deems necessary and

  appropriate will also be addressed at the hearing.

              (7) Class Counsel shall submit their application for

  attorneys’ fees, expenses, and notice and administration costs,

  and the application for Service Awards no later than 100 days

  after the entry of this Order.       Objectors, if any, shall file

  any response to Class Counsel’s motions no later than 114 days

  after the entry of this Order.       By no later than 160 days after

  the entry of this Order, responses, if any, shall be filed to


                                      53
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 54 of 64    PageID #:
                                   18412


  any filings by objectors, and any replies in support of final

  approval of the Settlement and/or Class Counsel’s application

  for attorneys’ fees, expenses, notice and administration costs,

  and Service Awards shall be filed.

             (8) Any Class Member that has not timely and properly

  excluded itself from the Settlement Class in the manner

  described below, may appear at the Final Approval Hearing in

  person or by counsel and be heard, to the extent allowed by the

  Court, regarding the proposed Settlement; provided, however,

  that no Class Member that has elected to exclude itself from the

  Settlement Class shall be entitled to object or otherwise

  appear, and, further provided, that no Class Member shall be

  heard in opposition to the Settlement unless the Class Member

  complies with the requirements of this Order pertaining to

  objections, which are described below.

                               Administration

             (9)   RG2 Claims Administration LLC is appointed as the

  Settlement Administrator as set forth in the Settlement, with

  responsibility for Claims Administration, the Notice Program,

  and all other obligations of the Settlement Administrator as set

  forth in the Settlement.      Within (30) thirty days of this order,

  the Settlement Administrator shall cause the Notice Program to

  be effectuated as set forth in the Settlement Agreement.             Notice

  pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C.


                                      54
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 55 of 64   PageID #:
                                   18413


  §1715(b) will also be provided.       Up to $50,000 of the Settlement

  Administrator’s fees, as well as all other costs and expenses

  associated with notice and administration, will be paid by

  certain of the Releasees, with the remainder of such costs, if

  approved by the Court, to be paid by the Settlement Fund to the

  extent provided in the Settlement.

                            Notice to the Class

             (10) The Notice Program set forth in the Settlement,

  including the forms of Notice attached as exhibits to the

  Settlement, satisfies the requirements of Rule 23 and due

  process and thus are approved.       Non-material modifications to

  the exhibits may be made without further order of the Court.

  The Settlement Administrator is directed to carry out the Notice

  Program in conformance with the Settlement and to perform all

  other tasks that the Settlement requires.

             (11) The Court finds that the form, content, and

  method of giving notice to the Settlement Class, as described in

  the Settlement and exhibits therefore:        (a) constitute the best

  practicable notice to the Settlement Class; (b) are reasonably

  calculated, under the circumstances, to apprise Class Members of

  the pendency of the action, the terms of the proposed

  Settlement, and their rights under the proposed Settlement; (c)

  are reasonable and constitute due, adequate, and sufficient

  notice to those persons entitled to receive notice; and (d)


                                      55
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 56 of 64   PageID #:
                                   18414


  satisfy the requirements of Federal Rule of Civil Procedure 23,

  the constitutional requirement of due process, and any other

  legal requirements.     The Court further finds that the notice is

  written in plain language, uses simple terminology, and is

  designed to be readily understandable by Class Members.

                  Exclusions from the Settlement Class

             (12) Any Class Member that wishes to be excluded from

  the Settlement Class must mail a written notification of the

  intent to exclude itself to the Settlement Administrator, Class

  Counsel, and Defendants’ counsel at the addresses provided in

  the Notice, postmarked no later than 114 days after the entry of

  this Order (the “Opt-Out Deadline”) and sent via first class

  postage pre-paid United States mail.       The written notification

  must include the name of this Litigation, Aquilina, et al. v.

  Certain Underwriters at Lloyd’s London, et al., No. 18-cv-00496-

  ACK-KJM (D. Haw.); the full name, mailing address, property

  address, email address, and telephone number of the Class

  Member; and the words “Request for Exclusion” at the top of the

  document or a statement in the body of the document requesting

  exclusion from the Settlement.       If the Class Member fails to

  provide all the required information necessary to confirm the

  identity of the Class Member on or before the deadlines

  specified in the Settlement and fails to cure any deficiency

  within the time allowed in the Settlement, then its attempt to


                                      56
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 57 of 64   PageID #:
                                   18415


  opt out shall be invalid and have no legal effect, and the Class

  Member shall be bound by the Settlement, including the releases,

  if finally approved.

             (13) All Class Members who submit valid and timely

  notices of their intent to be excluded from the Settlement shall

  not receive any benefits of or be bound by the terms of the

  Settlement.    Any Class Member that does not timely and validly

  exclude itself from the Settlement shall be bound by the terms

  of the Settlement.     If final judgment is entered, any Class

  Member that has not submitted a timely, valid written notice of

  exclusion from the Settlement (in accordance with the

  requirements of the Settlement) shall be bound by all subsequent

  proceedings, orders and judgments in this matter, the

  Settlement, including but not limited to the releases set forth

  in the Settlement, and the Final Approval Order and Judgment.

             (14) The Settlement Administrator shall provide the

  Parties with copies of all opt-out notifications promptly upon

  receipt and a final list of all that have timely and validly

  excluded themselves from the Settlement Class in accordance with

  the terms of the Settlement.

                       Objections to the Settlement

             (15) A Class Member that complies with the

  requirements of this Order may object to the Settlement, the




                                      57
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 58 of 64   PageID #:
                                   18416


  request of Class Counsel for an award of attorneys’ fees, costs,

  and expenses, and/or the request for Service Awards.

             (16) No Class Member shall be heard, and no papers,

  briefs, pleadings, or other documents submitted by any Class

  Member shall be received and considered by the Court, unless the

  objection is (a) electronically filed with the Court by the

  objection deadline; or (b) mailed first-class postage prepaid to

  the Clerk of Court, Class Counsel, and Defendants’ Counsel, at

  the addresses listed in the Notice, and postmarked by no later

  than the objection deadline, which shall be 114 days after the

  entry of this Order, as specified in the Notice.         Objections

  shall not exceed twenty-five (25) pages.        For the objection to

  be considered by the Court, the objection shall set forth:

             a. the name of the Litigation: Aquilina, et al. v.
                Certain Underwriters at Lloyd’s London, et al.,
                No. 18-cv-00496-ACK-KJM (D. Haw.);

             b. the full name of the objecting Class Member and
                the full name, address, email address, and
                telephone number of the person acting on its
                behalf;

             c. an explanation of the basis upon which             the
                objector claims to be a Class Member;

             d. whether the objection applies only to the
                objecting Class Member, a specific subset of
                Class Members, or the entire Settlement Class;

             e. all grounds for the objection stated, with
                specificity, accompanied by any legal support
                for the objection;

             f. the identity of all counsel who represent the
                objecting Class Member, including any former or


                                      58
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 59 of 64   PageID #:
                                   18417


                current   counsel  who   may   be  entitled   to
                compensation for any reason related to the
                objection to the Settlement Agreement, Class
                Counsel’s request for attorneys’ fees, expenses,
                Service Awards, and/or notice and administration
                costs;

             g. the identity of all representatives (including
                counsel representing the objecting Class Member)
                who will appear at the Final Approval Hearing;

             h. the number of times in which the objecting Class
                Member has objected to a class action settlement
                within the five years preceding the date that
                the objector files the objection, the caption of
                each case in which the objector has made such
                objection, and a copy of any orders related to
                or ruling upon the objector’s prior such
                objections that were issued by the trial and
                appellate courts in each listed case;

             i. the number of times in which the objecting Class
                Member’s counsel and/or counsel’s law firm have
                objected to a class action settlement within the
                five years preceding the date that the objector
                filed the objection, the caption of each case in
                which the counsel or the firm has made such an
                objection, and a copy of any orders related to
                or ruling upon counsel’s or the firm’s prior such
                objections that were issued by the trial and
                appellate courts in each listed case;

             j. if the objecting Class Member is represented by
                an attorney who intends to seek fees and expenses
                from anyone other than the objectors he or she
                represents, the objection should also include:
                (i) a description of the attorney’s legal
                background and prior experience in connection
                with class action litigation; (ii) the amount of
                fees sought by the attorney for representing the
                objector and the factual and legal justification
                for the fees being sought; (iii) a statement
                regarding whether the fees being sought are
                calculated   on   the  basis   of   a   lodestar,
                contingency, or other method; (iv) the number of
                hours already spent by the attorney and an
                estimate of the hours to be spent in the future;
                and (v) the attorney’s hourly rate;


                                      59
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 60 of 64   PageID #:
                                   18418


             k. any and all agreements that relate to the
                objection or the process of objecting, whether
                written or verbal, between the objector or
                objector’s counsel and any other person or
                entity;

             l. a description of all evidence to be presented at
                the Final Approval Hearing in support of the
                objection, including a list of any witnesses, a
                summary of the expected testimony from each
                witness, and a copy of any documents or other
                non-oral material to be presented;

             m. a statement indicating whether the objecting
                Class Member intends to personally appear and/or
                testify at the Final Approval Hearing; and

             n. the objecting Class Member’s (or the objecting
                Class Member’s attorney’s) signature on the
                written objection.

             (17) In addition, any Class Member that objects to the

  proposed Settlement must make itself available to be deposed

  regarding the grounds for its objection and must provide, along

  with its objection, the dates when the objector will be

  available to be deposed during the period from when the

  objection is filed through the date 7 (seven) days before the

  Final Approval Hearing.

             (18) Any Class Member that fails to comply with the

  provisions in this Order will waive and forfeit any and all

  rights it may have to object, and shall be bound by all the

  terms of the Settlement, this Order, and by all proceedings,

  orders, and judgments, including, but not limited to, the

  releases in the Settlement, if finally approved.         Any Class

  Member who both objects to the Settlement and opts out will be


                                      60
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 61 of 64   PageID #:
                                   18419


  deemed to have opted out and the objection shall be deemed null

  and void.

                  Class Payments and Distribution Plan

              (19) The Settlement establishes a methodology for

  paying Class Members.     The Court preliminarily approves this

  process.

              (20) The Net Settlement Fund shall be distributed to

  Class Members based on the proportion of total premium dollar

  each Class Member paid during the Class Period compared to the

  total aggregate premium paid by all Class Members during the

  Class Period.    No specific documentation shall be required.          If

  the Settlement is finally approved, all Class Members that

  qualify for any benefit under the Settlement will be subject to

  and bound by the provisions of the Settlement, including the

  releases included in the Settlement, and the Final Approval

  Order and Judgment.

          Termination of the Settlement and Use of this Order

              (21) This Order shall become null and void and shall

  be without prejudice to the rights of the Parties, all of which

  shall be restored to their respective positions existing

  immediately before this Court entered this Order, if the

  Settlement is not finally approved by the Court or is terminated

  in accordance with the terms of the Settlement.         In such event,

  the Settlement shall become null and void and be of no further


                                      61
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 62 of 64   PageID #:
                                   18420


  force and effect, and neither the Settlement (including any

  Settlement-related filings) nor the Court’s orders, including

  this Order, relating to the Settlement shall be used or referred

  to for any purpose whatsoever.

             (22) If the Settlement is not finally approved or

  there is no Effective Date under the terms of the Settlement,

  then this Order shall be of no force or effect; shall not be

  construed or used as an admission, concession, or declaration by

  or against Defendants of any fault, wrongdoing, breach, or

  liability; shall not be construed or used as an admission,

  concession, or declaration by or against any Plaintiff or any

  other Class Member that their claims lack merit or that the

  relief requested is inappropriate, improper, or unavailable; and

  shall not constitute a waiver by any party of any defense

  (including without limitation any defense to class

  certification) or claims they may have in this Litigation or in

  any other lawsuit.

                            Stay of Proceedings

       (23) Except as necessary to effectuate this Order, this

  Litigation and any deadlines set by the Court in this matter are

  stayed and suspended pending the Final Approval Hearing and

  issuance of the Final Approval Order and Judgment, or until

  further order of this Court.




                                      62
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 63 of 64     PageID #:
                                   18421


                  Continuance of Final Approval Hearing

        (24)   The Court reserves the right to adjourn or continue

  the Final Approval Hearing and related deadlines without further

  written notice to the Settlement Class.          If the Court alters any

  of those dates or times, the revised dates and times shall be

  posted on the website maintained by the Settlement

  Administrator.

                           Summary of Deadlines13/

        (25) The Settlement, as preliminarily approved in this

  Order, shall be administered according to its terms pending the

  Final Approval Hearing.       Deadlines arising under the Settlement

  and this Order include but are not limited to the following:

           •   Notice Deadline:     September 13, 2021

           •   Objection and Opt-Out Deadline:       December 6, 2021

           •   Final Approval Hearing:      March 3, 2022, at 10:00 a.m.

           •   Application for Attorneys’ Fees, Expenses and Service

               Awards (“Fee Application”):      November 22, 2021

           •   Motion for Final Approval of the Settlement (“Final

               Approval Motion”):     November 22, 2021




        13/ The Court notes that it has removed the “Claims Deadline” originally
  included in Plaintiffs’ proposed order for preliminary approval of the
  Settlement, Ex. C to Settlement. Because payments are automatic, there is no
  apparent requirement that Class Members file any sort of “claim” in order to
  recover some amount under the Settlement.


                                       63
Case 1:18-cv-00496-ACK-KJM Document 411 Filed 08/13/21 Page 64 of 64     PageID #:
                                   18422



          •   Objectors’, if any, Response to Final Approval Motion

              and Fee Application:      December 6, 2021

          •   Replies in Support of Final Approval and Fee Motion:

              January 20, 2022

                                    Summary

              In sum, the Court (1) provisionally certifies the

  proposed Settlement Class; (2) preliminarily approves the

  proposed Settlement; (3) approves the proposed Notice Program;

  (4) appoints Plaintiffs as Class representatives; (5) appoints

  Joseph P. Guglielmo of Scott+Scott Attorneys at Law LLP, E. Kirk

  Wood of Wood Law Firm LLC, and Gregory W. Kugle of Damon Key

  Leong Kupchak Hastert, a Law Corporation, as Class Counsel; (6)

  appoints RG/2 Claims Administration, LLC as the Settlement

  Administrator; (7) stays this litigation pending final approval;

  and (8) schedules the final approval hearing for March 3, 2022,

  at 10:00 a.m.



              IT IS SO ORDERED.

              DATED: Honolulu, Hawai`i, August 13, 2021.



                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge


  Aquilina, et al. v. Certain Underwriters at Lloyd’s, et al., Civ. No. 18-
  0496-ACK-KJM, Order Granting Preliminary Approval of Class Action Settlement




                                       64
